UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
et - ammo X
ROBERT CAMPBELL, as the Administrator of
the Estate of Erick Campbell; ROBERT
CAMPBELL, individually; AIDA CAMPBELL,
and ERIC CAMPBELL,

Plaintiffs,

 

 

 

Vv.

CITY OF YONKERS, POLICE OFFICER
TIMOTHY COOPER, POLICE OFFICER : ORDER
THOMAS BRAIG, POLICE OFFICER ADAM
WALENCIK, DETECTIVE THOMAS : 19 CV 2117 (VB)
MARELLO, SERGEANT MARK WISSNER,
DETECTIVE BRIAN MENTON, DETECTIVE
TERRANCE MALONE, SERGEANT JOSEPH
BAROSA, DETECTIVE MICHAEL McGEE,
AGENT BRENDAN KENNEY, AGENT
ANDREW FISHER, AGENT DANIEL
CONLON, and AGENT DANIEL McKENNA,
Defendants.

Pending before the Court is defendants Brendan Kenney, Andrew Fisher, Daniel Conlon,
and Daniel McKenna’s letter-motion to consolidate this action with a later-filed, related action
involving the same events at issue in this case, Campbell et al. v. United States, 19 CV 9444
(VB). (Doc. #72).

Upon review of the letter-motion, the instant action, and the related action (19 CV 9444),
the Court agrees with the moving defendants. Accordingly, the cases are hereby consolidated.

The Clerk is instructed to consolidate the two cases under case number 19 CV 2117.
The Clerk is further instructed to terminate the letter motion. (Doc. #72).
Dated: November 18, 2019

White Plains, NY
SO ORDERED:

ioral

Vincent L. Briccetti
United States District Judge

 
